DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 21 June 2021. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,043,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are changes to terminology. The stressor layer in ‘593 is known to be an epitaxial layer in the art.
	Claim 1 of the current application recites: A semiconductor device, comprising: a first fin structure disposed over a substrate and extending in a first direction; an isolation insulating layer disposed over the substrate; and a first source/drain epitaxial layer and disposed on the first fin structure, wherein: in a cross section along a second direction crossing the first direction, an interface between of the first source/drain epitaxial layer and the first fin structure has a rounded convex shape toward the first fin structure.
	The bolded portions of Claim 1 of ‘593 is considered to be the obvious variant of the above claim: A semiconductor device, comprising: a Fin FET device including: a first fin structure disposed over a substrate and extending in a first direction; an isolation insulating layer disposed over the substrate; a gate electrode disposed over the first fin structure and extending in a second direction crossing the first direction; and a first source/drain stressor layer made of semiconductor material and disposed over the first fin structure, wherein: the first source/drain stressor layer is in contact with the isolation insulating layer and the first fin structure, and in a cross section along the second direction, a bottom of the first source/drain stressor layer in contact with the isolation insulating layer and the first fin structure has a rounded convex shape toward the first fin structure.
	While not explicitly the same, the term over with respect to the stressor is interpreted to obviously state that the stressor layer would be on the fin structure. 
	Claims 2-7 and 9 of the current application are considered to be the obvious variants of Claims 2-7 of ‘593.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification a first source/drain epitaxial layer disposed on the first fin structure; and a second source/drain epitaxial layer disposed on the second fin structure, wherein: a part of a surface of the isolation insulating layer between the first fin structure and the second fin structure has a rounded convex shape toward the substrate; Referring to Claim 18, the prior art of record does not disclose nor suggest it be an obvious modification wherein a source/drain epitaxial layer disposed on each of the plurality of fin structures; and an interlayer dielectric layer disposed over the source/drain epitaxial layer and the isolation insulating layer, wherein, in a cross section along the second direction, a bottom of each of the source/drain epitaxial layer has a rounded convex shape toward the substrate.
Claims 11-17, 19 and 20 are dependent on Claims 10 and 18 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646